                 Case 1:20-cv-02776-RA Document 3 Filed 07/08/20 Page 1 of 1

                                                                      USDC-SDNY
UNITED STATES DISTRICT COURT                                          DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                         ELECTRONICALLY FILED
                                                                      DOC#:
 SHU ZHEN WANG,                                                       DATE FILED: 7-8-20
                                Plaintiff,

                          v.
                                                                          20-CV-2776 (RA)
 JOSE E ORTIZ, JPAN TRANSPORT LLC,
                                                                              ORDER
 OSLO TRUCKING LLC, AND KJV
 TRANSPORTATION, LLC,

                               Defendants.



RONNIE ABRAMS, United States District Judge:

         In light of the COVID-19 crisis, the Court will not hold the upcoming conference in this case in

person. Counsel should still submit their joint letter and proposed case management plan by July 10, 2020,

as directed in the Court’s April 14th Order. See Dkt. 2. In their joint letter, the parties should also indicate

whether they can do without a conference altogether. If so, the Court may enter a case management plan and

scheduling order and the parties need not appear. If not, the Court will hold the initial conference by

telephone. In any event, counsel should review and comply with the Court’s Emergency Individual Rules

and Practices in Light of COVID-19, available at https://nysd.uscourts.gov/hon-ronnie-abrams.

         In addition, the docket in this action contains numerous “notices to attorney” regarding deficient

pleadings and filing errors. No later than July 15, 2020, counsel for all parties shall file notices of

appearance––to the extent they have not already done so––and shall correct the filing deficiencies indicated

on the docket.

         Mr. Donohue shall provide a copy of this Order to all parties.

SO ORDERED.

Dated:      July 8, 2020
            New York, New York

                                                     RONNIE ABRAMS
                                                     United States District Judge
